PER CURIAM:
Claimant, Judith L. Fields, seeks an award of $69.91 from the Division of Highways for property damage sustained when her vehicle, a 1989 Chevrolet Cavalier, struck an expansion joint on Interstate 64 at the Greenbrier exit on December 5, 1992, at approximately 12:20 p.m. in Charleston, Kanawha County.
From the evidence adduced at the hearing onMay5,1993,it appears that the claimant was traveling in the middle lane of the interstate when she came upon a defective expansion joint which was turned up in the road. Her vehicle struck the expansion joint after the vehicle immediately in front of her also went over it. The claimant later noticed that there were several other vehicles parked along the road which had also hit the expansion joint. As a result of the incident, the claimant had to replaced one of her tires at a cost of $69.91.
The respondent received notice of the hazardous condition at 1:05 p.m. and immediately arrived upon the scene to correct the condition. The respondent was not aware of the defective expansion joint prior to the incident, and respondent had no reason to believe that the expansion joint would come loose from the pavement to create a hazard.
This Court finds, after reviewing the record, that the respondent had no actual or constructive notice of the defective expansive joint, and that after receiving such notice, acted in a timely manner to correct the situation. The claimant has failed to prove negligence on the part of the respondent by a preponderance of the evidence. Accordingly, this claim shall be and is denied.
Claim disallowed.